t c memo united_states tax_court timothy dale thunstedt petitioner v commissioner of internal revenue respondent docket no filed date timothy dale thunstedt pro_se blaine charles holiday for respondent memorandum findings_of_fact and opinion buch judge respondent issued a notice_of_deficiency determining the following deficiencies addition_to_tax and penalties with respect to timothy dale thunstedt’s federal_income_tax for years and year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 -0- -0- dollar_figure dollar_figure big_number big_number the issues remaining for consideration are whether mr thunstedt is entitled to additional deductions credits exemptions and a net_operating_loss_carryover from none of which he claimed on his original returns we hold that mr thunstedt did not provide sufficient evidence to substantiate additional deductions beyond respondent’s concessions and the discount fees deduction further he is not entitled to the net_operating_loss_carryover or any additional dependent-related credits or deductions findings_of_fact mr thunstedt resided in minnesota at the time the petition was filed mr thunstedt is the proprietor of cry of the loon art gallery cry of the loon during the years at issue mr thunstedt traveled to various shows including sportsman shows home and garden shows car shows art and crafts shows etc throughout the upper midwest to sell artwork in addition to at trial respondent conceded the merchant fees deduction for and and the storage_facility expense deduction for each year in issue traveling to events mr thunstedt leased kiosks at local malls during certain times of the year usually during the winter and holiday seasons mr thunstedt created a portion of the artwork and he also bought and sold the works of others mr thunstedt timely filed his and form sec_1040 u s individual_income_tax_return after being granted an extension he filed his form_1040 on date he attached to each form_1040 a schedule c profit or loss from business identifying his principal business as art dealer for cry of the loon the internal_revenue_service examined mr thunstedt’s and returns after reviewing mr thunstedt’s records the revenue_agent disallowed deductions for some of mr thunstedt’s reported schedule c expenses because of lack of substantiation the revenue_agent also allowed some deductions that mr thunstedt had not originally claimed respondent issued a notice_of_deficiency on date reflecting adjustments to the schedule c deductions and making other computational adjustments in addition respondent determined an accuracy-related_penalty under sec_6662 for each year at issue and an addition_to_tax under sec_2 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the continued a as a result of the untimely filing of mr thunstedt’s form_1040 for mr thunstedt timely petitioned the court this case was calendared for trial in st paul minnesota at trial mr thunstedt appeared and conceded that most of the irs’ adjustments were correct but he also argued that he was entitled to additional deductions that were not addressed at the time of the examination i per_diem expense deduction first mr thunstedt argued that he should be allowed per_diem expense deductions beyond the meals and entertainment expense deductions that had been allowed by the revenue_agent because his business was dependent on his traveling to various shows he also argued that he should be allowed to deduct per_diem expenses that he incurred when he traveled to the mall kiosks in sum mr thunstedt argued that he is entitled to deduct per_diem expenses for nearly every day of the year because of his travel to various shows and the mall kiosks mr thunstedt first learned about claiming deductions for per_diem expenses about a year before trial while talking with another vendor at one of the shows in an apparent response to that conversation mr thunstedt prepared calendars continued tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar purporting to set out where he had been for each day of the years at issue mr thunstedt testified that he created the calendars in preparation for trial using calendars that had been maintained contemporaneously but that had become illegible the calendars listed where mr thunstedt was each day whether at one of his kiosks or a show and the per_diem rate for that location mr thunstedt stated that he used the per_diem rates from the u s general services administration for each state that he had visited these calendars were proven to be unreliable at trial respondent provided a receipt mr thunstedt had submitted to substantiate his expenses this receipt was from a holiday inn in la crosse wisconsin and bore an arrival date of date and a departure date of date however mr thunstedt’s calendar showed that he was at a show in duluth minnesota at that time the calendar showed an entry for a show in la crosse the next weekend but the calendar entry was for only three days whereas the hotel bill spanned five days mr thunstedt’s only explanation for the discrepancy was that he must have switched around the shows when he was transferring the dates from his original calendar ii credit card charge deduction second mr thunstedt argued that he should be allowed to deduct additional business_expenses that he paid using his credit cards in the examination the irs allowed mr thunstedt a deduction of of the amount shown on his credit card statements mr thunstedt claimed he was entitled to deduct more mr thunstedt used different credit cards with respect to his business he stated at trial that in addition to making purchases for such items as gas meals hotel stays supplies and show fees he also would take cash advances from the credit cards to help float his business mr thunstedt testified that approximately of his credit card charges represent deductible expenses he based this number on a breakdown that his certified_public_accountant had prepared mr thunstedt’s cpa went through all of the credit card records and categorized each expense as business or personal the cpa made his determinations by asking mr thunstedt about the nature of the expenses the cpa would label any expense incurred outside of his metropolitan area of little falls a town of less than eight square miles as business mr thunstedt argued that any expense incurred outside of little falls was business related because in his words everything i do is business iii home_office expense deduction third mr thunstedt argued that because he spends most of his time working from home he should be allowed a deduction for business use of his home mr thunstedt is the only person living in the house and he testified that of his home was used exclusively in relation to his business he uses the telephone and internet for business does clerical and accounting work and stores artwork in his home again mr thunstedt had his cpa compute the deduction amounts mr thunstedt provided a form_8829 expenses for business use of your home combining the expenses for and and testified that the expenses including insurance maintenance repairs utilities and taxes were fundamentally the same for each year during trial mr thunstedt explained the layout of his home and he provided a square footage breakdown of the home in his reply brief he described it as having an office out of which he does business plus two extra bedrooms and a garage all three of which he uses for storage mr thunstedt also stated that he accesses the internet frequently and uses his living room which is the only room equipped with an internet connection and a telephone for business and that most of his internet and telephone use relates to his business again he emphasized that his life was his business and everything revolves around artwork mr thunstedt provided a federal summary depreciation schedule to the court listing his personal_residence and a lawn tractor he also provided a schedule e supplemental income and loss listing dollar_figure of rents received mr thunstedt was unable to clearly explain the dollar_figure but stated that he believed the dollar_figure was an additional expense that he should have been able to deduct for the rent of his home even though he did not actually pay the rent to himself mr thunstedt reported as the mailing address for cry of the loon the address of an abandoned drive-in restaurant that he was renting because he was using that building before he purchased his home this was also the address he reported on the schedules c for the years at issue mr thunstedt used the drive-in to store artwork and parked his trailers under the canopy iv merchant credit card fees deduction fourth mr thunstedt argued that he should be allowed a deduction for the remaining amounts of merchant credit card fees for and that were not allowed previously mr thunstedt testified that when a customer pays for an order with a credit card the money is transferred to his merchant account and fees there is no indication that the schedule e was filed with mr thunstedt’s form_1040 are charged against his account there were several kinds of fees that came under this umbrella some of which were explained at trial respondent has conceded the remaining merchant fee amounts for and v discount fees deduction fifth mr thunstedt argued that he should be allowed a deduction for discount fees assessed during date and all of a discount fee is another fee deducted from the merchant account on a per transaction basis mr thunstedt provided merchant statements describing these fees with his opening brief and testified that while some of the discount fees were allowed by the revenue_agent these were not vi storage_facility expense deduction sixth mr thunstedt stated that he wanted to deduct the fees associated with the storage_facility that he uses to store artwork materials and his trailers at trial respondent conceded that mr thunstedt is entitled to the total amount of merchant fees for and which equals dollar_figure this was the total reported on a spreadsheet included as part of mr thunstedt’s opening brief and includes fees of dollar_figure for and dollar_figure for the fees for may have been computed erroneously because of a duplicate entry for date the parties should recompute this number and verify the remaining numbers as part of the rule computation the parties should also take into account the amount of merchant fees already allowed by respondent he testified that he paid dollar_figure each month during the years at issue to use the facility respondent conceded dollar_figure of storage fees for each year vii dependent-related credits and deductions seventh mr thunstedt argued that he should be allowed any credits or deductions that relate to his two children including the dependency_exemption deduction the earned_income_tax_credit and the child_tax_credit mr thunstedt’s sons were and in and he had been divorced in mr thunstedt and his ex-wife share legal custody and although his ex-wife was awarded sole physical custody of the children mr thunstedt’s children were with him much of the time the marital termination agreement does not state who would claim any deductions or credits related to the children and mr thunstedt’s ex-wife did not provide him with a form_8332 release revocation of release of claim to exemption for child by custodial_parent viii net_operating_loss_carryover finally mr thunstedt would like us to allow many of the deductions he is now claiming for a year not at issue because they were not taken into account when he filed that return mr thunstedt’s return was audited and the irs assessed a deficiency of approximately dollar_figure although mr thunstedt did not agree with the deficiency he stated that the amount was paid somehow now he would like to claim additional deductions that would result in a loss for these deductions include per_diem expenses home_office expenses merchant credit card fees discount fees storage fees dependent-related credits and deductions car and truck expenses insurance expenses and home mortgage interest_expenses mr thunstedt admits to having no records for the merchant and discount fees and using averages for all the other deductions except mortgage interest_expenses storage fees and the dependent-related credits and deductions i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the burden may shift to the commissioner under sec_7491 if the taxpayer has complied with the necessary substantiation requirements and has maintained all records and cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews although mr thunstedt argues that respondent bears the burden he has not met these requirements as a result the burden remains on mr thunstedt rule a 290_us_111 income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayer further the taxpayer is required to maintain sufficient records to show whether or not such person is liable for tax at trial mr thunstedt presented documents relating to his claimed deductions among those documents were spreadsheets his cpa prepared internet printouts calendars created for trial and summaries of his arguments those documents were deemed inadmissible at trial because they were not contemporaneously maintained appeared to have been prepared in anticipation of trial and lacked reliability they also were not admissible as summary exhibits because no original or supporting documents were made available to respondent ii deductions the code allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are not allowed a deduction for personal living or family_expenses except where rule a 503_us_79 see sec_6001 see fed r evid sec_162 specifically allowed in the code again deductions are a matter of legislative grace and taxpayers must maintain sufficient records to establish their claimed deductions these records must be retained for as long as the contents may become material and must be kept available for inspectiondollar_figure certain expenses are subject_to strict substantiation rules under sec_274 such expenses include those relating to travel meals and entertainment gifts and listed_property under sec_280f for the years at issue listed_property included passenger automobiles any other_property used as a means of transportation any property of a type generally used for purposes of entertainment recreation or amusement computers and cellular telephones to comply with the strict substantiation rules the taxpayer must have adequate_records or sufficient evidence corroborating the amount of the expense the time and the place the expense was incurred the business_purpose of the expense and the sec_262 indopco inc v commissioner u s pincite sec_6001 sec_1_6001-1 income_tax regs sec_1_6001-1 income_tax regs sec_280f business relationship of the taxpayer to any others benefited by the expense to substantiate by adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expendituredollar_figure in some instances the court may approximate the amount if the taxpayer can establish a deductible expense but cannot substantiate the precise amount however the taxpayer must provide some basis for that estimate in addition the court is precluded from making estimates with regard to expenses that are subject_to the strict substantiation requirements under sec_274dollar_figure iii per_diem expense deduction as discussed above sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are also allowed to deduct traveling expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date 39_f2d_540 2d cir 85_tc_731 73_tc_1081 sec_1_274-5t temporary income_tax regs fed reg date while away from home in the pursuit of a trade_or_business the term away from home is not defined in the code accordingly the irs adopted the sleep_or_rest_rule which was first articulated by the court_of_appeals for the fifth circuit in 286_f2d_333 5th cir if the nature of the taxpayer’s employment is such that when away from home during released time it is reasonable for him to need and to obtain sleep or rest in order to meet the exigencies of his employment or the business demands of his employment his expenditures including incidental_expenses such as tips for the purpose of obtaining sleep or rest are deductible traveling expenses under sec_162 the supreme court has acknowledged this rule as achieving not only ease and certainty of application but also substantial fairness dollar_figure although traveling expenses may be deducted under sec_162 they are subject_to the strict substantiation requirements of sec_274 pursuant to sec_1_274-5 income_tax regs the commissioner may prescribe alternative methods of substantiating certain expenses including per_diem allowances accordingly the irs provides an optional method by which in certain circumstances employees and self-employed individuals who pay or incur sec_162 see revrul_61_221 1961_2_cb_34 adopting the sleep_or_rest_rule 389_us_299 business-related meal and incidental_expenses may use an amount computed at the federal meals and incidental_expenses rate for the locality of travel for each calendar day that the individual is away from home these expenses are deemed substantiated for purposes of sec_274 if the individual can substantiate the time place and business_purpose of the travel in accordance with the regulations again substantiation must occur through the use of sufficient evidence to corroborate the taxpayer’s statements or adequate_records and to substantiate by adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expendituredollar_figure as an initial matter we find that mr thunstedt is not entitled to deduct per_diem expenses for any of the days where he was not away from home this includes the days where he went to various malls to check on his kiosks while he revproc_2009_47 2009_2_cb_524 revproc_2008_59 2008_2_cb_857 revproc_2007_63 2007_2_cb_809 revproc_2006_41 2006_2_cb_777 revproc_2009_47 sec_4 c b pincite revproc_2008_59 sec_4 c b pincite revproc_2007_63 sec_4 c b pincite revproc_2006_41 sec_4 c b pincite sec_274 sec_1_274-5t temporary income_tax regs supra may have been too far from home to return for meals this is not the test individuals often commute to work and are unable to return to their homes during the day it is only when their employment-related travel requires the individual to sleep or rest that he will be entitled to a deduction for those expenses this is not the case when mr thunstedt makes day trips to area malls mr thunstedt might be eligible for per_diem expense deductions under the optional method for his travel to shows however for the travels before the court mr thunstedt may not use this method because he has failed to substantiate the time place and business_purpose of the travel mr thunstedt provided the court with calendars that he had created in preparation for trial although mr thunstedt stated that these calendars were based on calendars that he kept contemporaneously he did not offer any contemporaneously created calendar into evidence and the newly created calendars that he provided were shown to be unreliable for the reasons previously stated the calendars he created for trial were not admissible accordingly mr thunstedt is not entitled to a per_diem expense deduction for any of the years at issue iv credit card charge deduction generally whether an expenditure is ordinary and necessary is a question of fact a taxpayer’s vague or general statement that his expenses were incurred in the pursuit of business is not sufficient to establish a relation to any such trade or businessdollar_figure mr thunstedt believes that he is entitled to deduct additional business_expenses that he paid using his credit cards on the basis of a breakdown that his cpa prepared mr thunstedt’s cpa determined which expenses were business and which were personal by asking mr thunstedt who stated at trial that his position was that any expense incurred outside of little falls was a business_expense because in his words everything i do is business there is no evidence to prove that mr thunstedt should be allowed additional deductions first the revenue_agent allowed a blanket deduction meaning that we do not know what specific expenses were accounted for in that second mr thunstedt has not provided any evidence other than the breakdown that his cpa created which was included in his opening brief of 320_us_467 50_tc_177 aff’d per curiam 409_f2d_1359 2d cir business_expenses that should have been allowed as deductions mr thunstedt vaguely referred to estimates of credit card interest and additional expenses but did not provide any records to support his claims accordingly mr thunstedt is not entitled to any further expense deductions for any of the years at issue v home_office expense deduction as a general_rule a taxpayer may not deduct expenses relating to property used by the taxpayer as a residence an exception to this general_rule found in sec_280a allows a deduction if the expense is allocable to a portion of the taxpayer’s residence which is exclusively used on a regular basis as the taxpayer’s principal_place_of_business the supreme court laid out a two-part test to determine whether a taxpayer’s residence qualifies as a principal_place_of_business the relative importance of the activities undertaken at each business location and the time spent at each locationdollar_figure sec_280a 506_us_168 however after the supreme court’s decision in soliman congress added flush language following sec_280a this language defines principal_place_of_business as including a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business congress added this definition to overrule the rigid standard established in solimandollar_figure sec_280a allows a deduction for space allocated in the residence and used on a regular basis as a storage unit for inventory or product samples but only if the residence is the sole fixed location of such trade_or_business at trial mr thunstedt stated that he does business out of his home_office and uses his two extra bedrooms and garage to store his artwork further he uses the living room because that is the only room with internet and telephone service his business activities include booking shows clerical duties shipping orders and meeting with local customers on occasion again mr thunstedt emphasized that the taxpayer_relief_act_of_1997 pub_l_no sec_932 sec_111 stat pincite see h_r rept no pincite 1997_4_cb_319 he lives alone and because his business is his life everything revolves around artwork although we find that mr thunstedt used a portion of his home to conduct substantial administrative or management activities related to his business we have not been provided with evidence to suggest what portion of his home is used exclusively on a regular basis mr thunstedt first explained the square footage breakdown of many of the rooms in his reply brief which is not evidencedollar_figure additionally mr thunstedt stated that his children were with him a large portion of the time implicitly mr thunstedt would be spending time with his family in the living room and likely would be allowing the children to sleep in at least one of the extra bedrooms while it appears that mr thunstedt used his home in connection with his art business he failed to establish that any portion was used exclusively for the business again while we can estimate a home_office expense deduction under the cohan_rule mr thunstedt has not provided the court with evidence that would allow us to make this estimate mr thunstedt is also not allowed a deduction for see rule c see margolis v commissioner tcmemo_1999_24 aff’d per curiam without published opinion 213_f3d_632 4th cir ende v commissioner tcmemo_1975_256 any part of his dwelling_unit used for storage under sec_280a because he rented a storage_facility elsewhere the address of which was used as the address of his business on the schedules c filed for the years at issue accordingly his residence while being the location where a substantial portion of his business activities were conducted is not the sole fixed location of his trade_or_business on the basis of the foregoing mr thunstedt is not allowed a home_office expense deduction vi discount fees expense deduction again taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business mr thunstedt provided copies of his merchant statements from date through date with his opening brief to show that he had incurred discount fees expense during the years at issue the statements are addressed to cry of the loon and are the same documents respondent used to determine the amount of the merchant credit card fees deduction concession these documents coupled with mr thunstedt’s testimony about the fees satisfy his burden sec_162 alternatively respondent did not dispute the discount fees expense deduction in his answering brief and on that ground we may deem the issue conceded accordingly mr thunstedt is entitled to deductions for discount fees incurred from date through date vii dependent-related credits and deductions the code establishes various credits and deductions including the child_tax_credit the earned_income_tax_credit and the dependency_exemption deduction for taxpayers claiming eligible dependents in order to claim these credits and deductions the individual must meet either the qualifying_child or qualifying_relative requirements set forth in sec_152 sec_152 includes a special rule for divorced parents a child of divorced parents will be considered a qualifying_child or qualifying_relative of the noncustodial_parent only if the custodial_parent signs a written declaration that he or she will not claim the child as a dependent for any taxable_year beginning with the current calendar_year and sec_24 sec_32 sec_151 that declaration is attached to the noncustodial parent’s return a39 ‘custodial parent’ means the parent having custody for the greater portion of the calendar_year this declaration is commonly made on a form_8332 mr thunstedt testified that because his ex-wife was the custodial spouse under the marital termination agreement the children lived with her and visited him further mr thunstedt has never received a form_8332 from his ex-wife or received any other communication from her that she was releasing her rights to claim any credits or deductions based on the children as a result mr thunstedt’s children do not meet the qualifying_child or qualifying_relative requirements and he is not entitled to any dependent-related credit or deduction viii net_operating_loss_carryover the tax_court is a court of limited jurisdiction and may exercise that jurisdiction only to the extent expressly authorized by congress the court’s jurisdiction to redetermine a deficiency arises from a timely filed petition and is sec_152 and there is also an exemption for certain pre-1985 divorce instruments which is not applicable here sec_152 sec_152 sec_7442 confined to the year that is the subject of the notice that gave rise to that petition the court may consider the tax for other years but only to the extent necessary to redetermine the amount of the deficiency petitioned therefore the court is vested with the jurisdiction to consider mr thunstedt’s claimed loss only to the extent it would carryforward to the years under consideration mr thunstedt is attempting to claim additional deductions for many of these deductions are the same as the ones already explained for the years at issue including per_diem expenses home_office expenses merchant credit card fees discount fees storage fees dependent-related credits and deductions car and truck expenses insurance expenses and home mortgage interest_expenses mr thunstedt did not provide any evidence at trial to prove entitlement to these deductions most of the amounts were based on estimates from the years at issue and no records were entered into evidence to substantiate the remaining deductions further mr thunstedt is not entitled to any dependent-related credits or deductions for the reasons discussed above accordingly mr thunstedt is not entitled to additional deductions for sec_6213 sec_6214 ix sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failing to file a federal_income_tax return timely respondent bears the burden of production with respect to any penalty or addition_to_tax mr thunstedt then bears the burden of proving any defensesdollar_figure included with the stipulation of facts is mr thunstedt’s form_1040 the form_1040 shows a received date of date mr thunstedt’s return was due on date which is the last filing day including extensions therefore respondent has met his burden by showing that the return was filed over one month late mr thunstedt cited medical problems and duress in his petition as defenses but he did not provide any evidence that the date on the return was incorrect or that he had reasonable_cause for his untimely filing accordingly mr thunstedt is liable for the sec_6651 addition_to_tax for the year x sec_6662 accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is sec_7491 see 116_tc_438 due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax as with sec_6651 respondent bears the burden of production as to the penalty the penalty will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure sec_7491 sec_6664 sec_6662 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure in accordance with this opinion mr thunstedt’s exact underpayment for each year depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax for any year respondent has met his burden even if this is not the case mr thunstedt is still liable for the penalty because he acted with negligence respondent has the burden of production for negligence mr thunstedt did not introduce adequate_records at trial to substantiate either the deductions disallowed in the notice_of_deficiency or the newly claimed deductions likewise mr thunstedt did not provide any evidence or testimony to prove that he acted with reasonable_cause and in good_faith using word of mouth tax_advice from a person of unknown qualifications mr thunstedt determined that he was entitled to per_diem expense deductions that were unsupported by evidence accordingly mr thunstedt is liable for the sec_6662 penalty for all the years at issue sec_6662 see olagunju v commissioner tcmemo_2012_119 jarman v commissioner tcmemo_2010_285 xi conclusion on the basis of our examination of the record before us and the parties’ arguments at trial and except as otherwise noted we find that mr thunstedt failed to show that respondent’s adjustments are incorrect or that he is entitled to additional deductions beyond those discussed above further respondent met his burden of production with respect to an addition_to_tax and penalties to reflect the foregoing and the concessions of the parties decision will be entered under rule
